02/17/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0499



                             No. DA 21-0499

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ESANDRO ROMAN RODRIGUEZ,

           Defendant and Appellant.


                                 GRANT


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until March 24, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                February 17 2022